906 F.2d 385
UNITED STATES of America, Plaintiff-Appellee,v.Jerry D. SMITH, Paul D. Smith, and G. Michael Kirchoff,Defendants-Appellants.
Nos. 88-3168, 88-3185 and 88-3189.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted June 26, 1989.Opinion Filed Dec. 4, 1989.Order Filed July 10, 1990.

Appeal from the United States District Court for the Western District of Washington;  John C. Coughenour, District Judge, Presiding.
Before FARRIS, NOONAN and LEAVY, Circuit Judges.

ORDER

1
The Opinion filed on December 4, 1989, 891 F.2d 703, is amended as follows:


2
The second full paragraph of Part V on page 13980 is moved to page 13974 immediately preceding Part II.